979 So. 2d 1131 (2008)
LAB INVESTMENTS, INC., third party purchaser, Appellant,
v.
RESIDENTIAL FUNDING CORP., Sonya Marsh, Eric Marsh, et al., Appellees.
No. 1D07-3070.
District Court of Appeal of Florida, First District.
April 14, 2008.
Sidney E. Lewis of Lewis & Bernard, P.A., Jacksonville, for Appellant.
No appearance for Appellees.
PER CURIAM.
We reverse the trial court's order setting aside the foreclosure sale because the winning bid at the foreclosure sale was not grossly inadequate and did not result from any mistake, fraud, or other irregularity in the sale. See Action Realty & Invs., Inc. v. Grandison, 930 So. 2d 674, 677 (Fla. 4th DCA 2006).
REVERSED.
WEBSTER, DAVIS, and HAWKES, JJ., concur.